DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 21, the recitation: ” i response to the first average data value being equal to or less than the first reference value and the second average data value being 
Claims 22 – 24 are rejected based on their dependence on claim 21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0049123).
As to claim 1, Jeong discloses a display device (figs. 1 – 3 and 11 [0122 – 0126]) comprising: 
 5a display panel (fig. 3) comprising a first data line (DL2 of fig. 3), a second data line (DL3 of fig. 3), and a pixel (PIX1 of fig. 3), the pixel comprising a first sub-pixel (R11 of fig. 3) coupled to the first data line (DL2 of fig. 3), and a second sub-pixel (G11 of fig. 3) coupled to the second data line (DL3 of fig. 3); 
a light stress compensator (data compensation unit 210 of fig. 2) configured to generate a first data voltage control signal (data compensation unit generates compensation data [0017]) for the first sub-pixel (first subpixel configured to operate based on first subpixel data [0016], [0092]) based on a second data value of input image data (data compensation unit may add a value of compensation data to a value 
and a data driver (500 of fig. 1) configured to generate a first data signal (signal for data line DL of fig. 1) based on the first data value for the first sub-pixel (value of the first subpixel data [0017], [0094 – 0095]), to provide a first data voltage to the first data line (DL2 of fig. 3 corresponding to first sub-pixel of PIX1), and to output first data voltage based on the first data voltage control signal (output pixel data is based on compensation data [0017], [0094]). Jeong discloses voltage is varied based on the first data voltage control signal by the compensation unit (210 of fig. 1), but fails to disclose data driver configured to vary the first data voltage based on the first data voltage control signal.  
As shown in fig. 1, timing controller (200 of fig. 1) comprising the compensation unit (210 of fig. 1) is positioned immediately prior data driver (500 o fig. 1), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shift location of varying the first data voltage based on the first data voltage control signal form data compensation unit of timing controller to the data driver, with motivation to provide a simple design choice alternative which would have only required a routine skill. Additionally, it has been held that simple In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) .)
As to claim 13 (dependent on 1), Jeong discloses the display device, wherein the first sub-pixel is configured to emit light of a first color (red sub-pixel R11 of fig. 3), and the second sub-pixel is configured to emit 20light of a second color that is different from the first color (green subpixel G11 of fig. 3).  

Allowable Subject Matter
Claims 2 – 12, 14 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 2 (dependent on 1), the Prior Art of record fails to disclose the display device according to claim 1, wherein the first data voltage control signal is a black bias offset voltage corresponding to a minimum value in a range of the first data value. (Emphasis Added.)  
As to claim 11 (dependent on 1), the Prior Art of record fails to disclose the display device according to claim 1, wherein the light stress compensator is configured to generate a second data voltage control signal based on the first data value for the first sub-pixel, in response to the second data value being equal to or less than a second reference value, and 10wherein the data driver is configured to generate the second data voltage based on the second data value, and to vary the second data voltage based on the second data voltage control signal.  (Emphasis Added.)  
As to claim 14 (dependent on 1), the Prior Art of record fails to disclose the display device according to claim 1, wherein the first sub-pixel comprises a light emitting element and a first transistor configured to supply a driving current to the light emitting element in response to the first data voltage, and 25wherein the first transistor comprises an oxide semiconductor.  (Emphasis Added.)  

Claims 19 – 20 and 25 – 27 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to claim 19, the Prior Art of record alone or in combination fails to disclose a display device comprising: 
 -71- 109160236.31179163 a display panel divided into a plurality of display areas, first sub-pixels and second sub-pixels being provided in each of the display areas; 
a light stress compensator configured to calculate a first average data value for 5the first sub-pixels in a first display area among the display areas and a second average data value for the second sub-pixels in the first display area based on input image data, and to generate a first data voltage control signal for the first sub-pixels based on the second average data value, in response to the first average data value being equal to or less than a first reference value; 
and  10a data driver configured to generate a first data signal based on a first data value for one of the first sub-pixels, to provide the first data voltage to the one of the first sub-pixels, and to vary the first data voltage based on the first data voltage control signal. (Emphasis Added.) 
As to claim 27, the Prior Art of record alone or in combination fails to disclose a display device comprising: 
a display panel comprising a pixel, the pixel comprising a plurality of sub-pixels; 
a light stress compensator configured to determine whether the pixel satisfies 25light stress conditions in which a first sub-pixel among the plurality of sub-pixels emits no light and a second sub-pixel emits light based on input image data, and to generate a first data voltage control signal for the first sub-pixel based on a second data value -73- 109160236.31179163 for the second sub-pixel in response to the pixel satisfying the light stress conditions; 
and a data driver configured to generate a first data signal based on a first data 5value for the first sub-pixel, to provide the first data voltage to the first sub-pixel, and to vary the first data voltage based on the first data voltage control signal. (Emphasis Added.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623